DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/24/2021 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/01/2021, 05/05/2022 & 06/09/2022.  The information disclosed therein was considered.

Allowable Subject Matter   
Claims 1-20 are allowable. 

Regarding claim 1, 
Hang et al (US20160300609) discloses A device, comprising: a plurality of memory cells (FIG 1; 100); and a plurality of groups of memory cells (FIG 1 and 2; 120 comprising memory cells); 
Peng et al (US10340023) discloses wherein in response to a command identifying a group of memory cells within the plurality of groups (FIG 3-4; Step S05 discloses calculating differential amount of cells counts). 
Leibowitz et al (US8766647 FIG 1; col 2, lines 35-52 discloses measuring the amount of noise by 104, and col 3, lines 30-30-37 discloses optimal steps step for load current 250 is determined relative to frequency of the 102 by 104). 
Kim et al (US20140119124 FIG 9; Step 150 discloses determining optimum read level of the memory based on the STEP 140 (minimum point). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a plurality of first counts of memory cells, among the plurality of memory cells, having a predetermined state when the first voltages are applied to the plurality of memory cells; and estimate, based on the plurality of first counts for the plurality of first voltages respectively, a second count of memory cells, among the plurality of memory cells, having threshold voltages in a predefined region centered at a second voltage that is different from the first voltages. Claims 2-9 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 10, none of the prior art teaches, suggests or renders obvious, either alone in combination among the plurality of memory cells, having a predetermined state when the first voltages are applied to the plurality of memory cells; and estimating, based on the plurality of first counts for the plurality of first voltages respectively, a second count of memory cells, among the plurality of memory cells, having threshold voltages in a predefined region centered at a second voltage that is different from the first voltages. Claims 11-15 are allowed because of their dependency to the allowed base claim 10.
However, with respect to claim 16, none of the prior art teaches, suggests or renders obvious, either alone in combination among the plurality of memory cells, having a predetermined state when the first voltages are applied to the plurality of memory cells; and estimate, based on the plurality of first counts for the plurality of first voltages respectively, a second count of memory cells, among the plurality of memory cells, having threshold voltages in a predefined region centered at a second voltage that is different from the first voltages. Claims 17-20 are allowed because of their dependency to the allowed base claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827